DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained through the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-15 are rejected under pre-AIA  35 U.S.C. 103(a) as being obvious over Wilt (US 9,597,442).  Wilt discloses a hemodialysis system adapted with connections for disinfection (Fig. 18, element 14), and a disinfection system having a three-prong disinfection connector system having parallel connectors in a common plane, receiving holes and connection points for connecting disconnecting reagent and water line in the connector with the hemodialysis unit for disinfection; the connectors are reagent connector and water connector for discharging reagents (2 different reagents and water from a tank or source of the reagents and water (Fig. 25 and 26, elements 492-494).  The connector are connected with different lines of the dialysis, and are connected to desinfect using water 
As to claim 10, providing the pieces in the connector as molded unitary piece is disclosed in this reference (column32, lines 7-17).
 As to claims 11-12, the spring clips and spike member are identified as elements (514b, and 491a).  As to claims 13-14, the connecting bar is disclosed (elements 514 and 202 d). 
As to claim 15, the barbed portion on the arms (202d) is also disclosed (514), (column 32, lines 
2-17); the mechanism of connecting and releasing the connector system (202) is also disclosed in the later section.  The connection to different lines of the hemodialysis unit, for disinfecting the unit is also discussed (column 31, lines 15-column 32, line 2).

The applied reference has a common Inventor with the instant application. Based upon the earlier effective U.S. filing date of the reference, it constitutes prior art under pre-AIA  35 U.S.C. 102(e). This rejection under pre-AIA  35 U.S.C. 103(a) might be overcome by: (1) a showing under 37 CFR 1.132 that any invention disclosed but not claimed in the reference was derived from the inventor of this application and is thus not an invention “by another”; (2) a showing of a date of invention for the et seq. The claimed subject matter is obvious over the reference discussed above, as discussed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANA M FORTUNA whose telephone number is (571)272-1141.  The examiner can normally be reached on 10:00-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bobby Randhanie can be reached on 571-270-3240.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ANA M FORTUNA/               Primary Examiner, Art Unit 1779